 

Exhibit 10.1

 

RELEASE AND SEPARATION AGREEMENT

 

 

This Release and Separation Agreement (“Separation Agreement”), is made and
entered into as of December 4, 2014, by and between David West Griffin
(“Griffin” and “Executive”) and Energy XXI (Bermuda) Limited, a Bermuda
corporation (“Company”), for and on behalf of itself, its parents, its
subsidiaries, and its affiliated companies and entities (collectively, including
Company, “Energy XXI Entities”) to be effective the eighth day after executed by
Griffin unless earlier revoked by Griffin (the “Effective Date”). Griffin and
Energy XXI Entities are hereinafter referred to collectively as “Parties.”

 

WHEREAS, the Parties have mutually agreed that Griffin’s employment with all
Energy XXI Entities ended upon Griffin’s Resignation for Good Reason effective
October 22, 2014 (the “Resignation Date” and “the Termination Date” as defined
in his Employment Agreement, but hereinafter “Resignation Date”), that the
Executive Employment Agreement entered into between Griffin and Company as of
September 10, 2008 (“Employment Agreement”) likewise terminated as of the
Resignation Date except as otherwise provided in this Separation Agreement, and
that Griffin has relinquished all other positions (including any director or
officer positions) with Company and the other Energy XXI Entities effective as
of such Resignation Date;

 

WHEREAS, Company, the Energy XXI Entities and Griffin desire to compromise any
differences between them and to set forth the terms of Griffin’s separation from
service, and to avoid the expense, delay and uncertainty attendant to any claims
which may arise from Griffin’s resignation from employment, or other status
with, Company or any of the other Energy XXI Entities; and

 

WHEREAS, Company and Griffin desire to specify Griffin’s rights and obligations
to the Energy XXI Entities and Company’s rights and obligations to Griffin under
the Employment Agreement and this Separation Agreement:

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, Company
and the other Energy XXI Entities and Griffin agree as follows:

 

1. Resignation from Employment and Termination of Employment. Griffin was
employed by Company to the Resignation Date, at which time he separated from
employment with Company and all other Energy XXI Entities. Effective as of the
Resignation Date, Griffin acknowledges his employment has terminated and he does
hereby resign from and acknowledges and agrees he has been removed from all
positions (including director and officer positions), posts, offices and
assignments with Company and all other Energy XXI Entities. Griffin acknowledges
that, from and after the Resignation Date, except as instructed by John
Schiller, he did not have authority to, and did not act as an employee or in any
other capacity, except to the extent of his providing transition services for
Company or other Energy XXI Entities.

  

 

 

 

2. Obligations of Griffin. In addition to his other agreements and obligations
set forth in this Separation Agreement, Griffin agrees and represents that:

 

(a)Griffin agrees and acknowledges that, as a result of his employment, he has
received and had access to Confidential Information (as defined in Section 7(a)
of the Employment Agreement) of the Energy XXI Entities and he shall remain
subject to the restrictions regarding disclosure or use of such Confidential
Information set forth in Section 7(b) of the Employment Agreement. Griffin
represents that he has complied with the provisions of Section 7(b) of the
Employment Agreement concerning return of Company documents or other tangible
items containing Confidential Information regardless of whether such materials
are paper or stored in electronic or other media.

 

(b)Griffin agrees and acknowledges that Sections 7(d), (e) and (f) of the
Employment Agreement shall remain in full force and effect.

 

(c)Intentionally left blank.

 

(d)Except as otherwise provided in Sections 3(f) and (g), Griffin represents
that he has delivered to Company all property in his possession or control,
including, without limitation, credit cards, telephone cards, office keys and
security badges furnished by any Energy XXI Entities for his use, except a
phone, which is currently in Utah, which will be returned by Griffin as soon as
practical. The Company acknowledges that such property has been returned.

 

(e)Griffin, following the Resignation Date, shall cooperate with, and assist,
Company in the prosecution or defense of any claim, litigation, agency
investigation or other administrative proceeding to which the Company or any of
the Energy XXI Entities is a party. Any such request will be reasonable with
regard to the amount of time required for such assistance and with respect to
other obligations which Griffin may have at the time. If such assistance is more
than occasional, Company shall reimburse Griffin for his time on a reasonable
hourly basis (which shall be computed by dividing his base salary in effect
immediately prior to the Resignation Date by 2080 hours). Company will reimburse
Griffin for reasonable and necessary business expenses incurred in the course of
his providing such cooperation provided such expenses are submitted for
reimbursement in accordance with Company’s usual practices within 14 days of the
later of the date they are incurred or the date the bill for such expenses is
received by Griffin. Nothing in this paragraph (e) is intended to cause Griffin
to testify other than truthfully in any proceeding or affidavit or to require
the Company to reimburse Griffin for time spent actually testifying beyond any
maximum limit set by law or ethical rule in any jurisdiction in which such
testimony is to be given.

 



Page 2 of 12

 

 

3. Obligations of Company. In addition to its other agreements and obligations
set forth in this Separation Agreement and subject to Griffin’s execution of
this Separation Agreement and non-revocation of the release set forth in Section
7 hereof, the Company agrees and represents:

 

(a)Company has paid to Griffin, within seven days of the Resignation Date, a
gross amount equal to unpaid base salary and accrued but untaken vacation
through the Resignation Date. Griffin acknowledges that such payment has been
made.

 

(b)Company shall make a separation payment to Griffin in the gross amount of
$2,664,000.00 (the “Base Compensation and Bonus Payment”) plus $10.00 (the
“Additional Cash Consideration”) to be paid in a lump sum, less applicable
withholding for taxes, on the first payroll date, i.e., April 30, 2015, (the
“Payment Date”) occurring after six months following Griffin’s separation from
service, which is October 22, 2014, as defined by his Employment Agreement. Upon
the Effective Date or such later time as the rabbi trust below is established,
the Severance Payment and Additional Cash Consideration shall be deposited by
the Company with the trustee of a rabbi trust which shall be created in
compliance with the provisions of the first two sentences of Section 6(d)(vi)
and Section 6(vii) of the Employment Agreement by an attorney designated by
Griffin at his cost and Griffin will pay the trustee’s fee to provide that on
the Payment Date, Griffin will be paid by the trustee $2,664,010.00 less
withholding and will receive any interest and increase that his investment
election has earned, less required withholding. Griffin acknowledges and agrees
that upon the Company’s payment of the Base Compensation and Bonus Payment to
the trustee the Company has satisfied its obligation under this Section 3(a) and
Sections 6(d)(vi) and 6(d)(vii) of the Employment Agreement and such Base
Compensation and Bonus payment when made fully satisfies, discharges and
releases any claim on his part arising from or connected with the obligation of
the Company to pay Executive a lump sum equal to three (3) times the sum of the
Base Compensation and the Target Bonus in Section 6(a)(ii) of the Employment
Agreement. Griffin acknowledges and agrees that such Severance Payment is in
lieu of and in full satisfaction of any other severance plan maintained by
Company or any Energy XXI Entity. (The symbol “$” means Dollars of the United
States of America in this Agreement.)

 

(c) For the 36-month period after the Date of Resignation, the Company or Energy
XXI Services LLC shall continue to cover Executive and Executive’s dependents in
the medical, vision and dental plans sponsored by the Company or any successor
for its executives as stated in Section 6(a)(ii) of the Employment Agreement
provided Griffin timely remits to Company the applicable monthly COBRA premium
(less the COBRA administrative surcharge) for such continued coverage and the
Company shall comply with Sections 6(a)(ii) and 6(k) of the Employment Agreement
in all other respects including reimbursement of medical, vision and dental
premium expenses. Company’s obligation to continue to provide coverage under the
medical, vision and dental plans shall terminate if Griffin obtains comparable
replacement coverage (although Executive shall have no obligation to pursue such
coverage). Provided, further, that Griffin agrees and acknowledges that such
coverage for medical, vision or dental benefits will not affect his coverage
under the Group Term Life and Accidental Death and Dismemberment Insurance plans
which shall be governed and determined by the terms of such plans as provided in
Section 3(e) below.

 



Page 3 of 12

 

 

(d) Company shall make a cash payment to Griffin in the gross amount of
$8,646,481.50 (the “PBU Payment”). Fifty percent of the PBU Payment will be paid
in a cash lump sum less withholding within 10 days following the Effective Date
and the remaining 50% of the PBU Payment will be paid in a cash lump sum less
withholding within 90 days following the Resignation Date, i.e., no later than
January 20, 2015; provided, however, that Griffin shall have no discretion to
determine whether the second half of PBU Payment is paid in 2014 or 2015.
Griffin acknowledges and agrees that such PBU Payment, fully satisfies,
discharges and releases any claim on his part arising from or connected with the
Energy XXI Services, LLC 2006 Long-Term Incentive Plan (“LTIP”) and any
Performance Unit Award agreements(“PBUs”) between Griffin and Company or any
Energy XXI Entity other than the 50,000 stock options (originally 250,000 stock
options which were subject to a reverse split) granted to Griffin on September
10, 2008, which Griffin and the Company agree are all fully vested and currently
exercisable, unless such exercise is prohibited by securities regulations.

 

(e) Company and Griffin acknowledge that Griffin is a participant in Company’s
and/or one or more Energy XXI Entities’ 401k plan, Profit Sharing plan, Group
Term Life and Accidental Death and Dismemberment Insurance plans, and Executive
Life Insurance program, and that the effect of the termination of Griffin’s
employment on his rights and obligations under said plans and programs shall be
governed and determined by the terms of such respective plans and programs
(including any underlying policies of insurance) and such elections as Griffin
may make pursuant to the terms of such plans and programs. Additionally,
pursuant to an election made hereby by him, Griffin’s account under the Energy
XXI Services LLC Restorations Plan shall be paid to him in a lump sum, less
applicable withholding for taxes, on the first payroll date occurring after six
months following Griffin’s separation from service, as defined by his Employment
Agreement, which is October 22, 2014. Griffin’s Restoration Plan account shall
be deposited in cash by the Company with the trustee of a rabbi trust upon the
Effective Date or the date such rabbi trust is established, and shall be paid to
Griffin on the Payment Date along with its interest and increase or decrease in
accordance with investment directions to the trustee.

 



Page 4 of 12

 

 

(f) As additional consideration for this Separation Agreement including the
release provided herein, the Company has agreed to sell and Griffin has
purchased his Company vehicle directly from Company for $80,000.00 and the
Company has paid the lease with BMW in full, for which BMW has agreed to
transfer title to the vehicle to the Company. Upon delivery of the title to the
Company, the Company agrees within ten days to sign the title over to Griffin
and deliver the title to him.

 

(g) As additional and further consideration for this Separation Agreement
including the release provided herein, the Company also agrees to convey to
Griffin his laptop computer, the mobile telephone, iPad, a docking station, a
keyboard and its mouse which he has in Houston, and a printer, another docking
station, two monitors, keyboard and its mouse which he has in Utah. Griffin
represents that he has delivered his laptop computer, mobile telephone and iPad
to the Company for removal of any of its Confidential Information from those
devices, and those devices have been returned to Griffin with Company
Confidential Information removed. Griffin may also retain use of the mobile
telephone number currently assigned to him.

 

(h) Within ten days after the Effective Date, the Company shall pay Tucker,
Barnes, Garcia & De La Garza, P. C. $25,000.00 in full satisfaction of any
amount owed under Section 15 of the Employment Agreement.

 

4.Taxes.

 

(a)It is not the intention of Griffin or Company that the termination of
employment contemplated herein is in anticipation of a change in control of
Company or any similar event as described in section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the rules promulgated pursuant
thereto. The Company agrees that the payments and benefits to be received by
Griffin pursuant to this Separation Agreement shall be paid and provided by the
Company such that the timing and methods set forth herein of accomplishing those
payments and benefits, will not result in tax liabilities under sections 409A or
4999 of the Code and applicable regulations thereunder, including but not
limited to the payments of $2,664,010.00 and $8,646,481.50.

 



Page 5 of 12

 

 

(b)Company shall remain obligated to perform and provide and pay to Griffin
everything required by Section 6(h) of the Employment Agreement. In addition,
Company shall pay such amounts to Griffin, less applicable tax withholding, as
necessary to satisfy the “make whole” provisions of Section 6(k) of the
Employment Agreement regarding health care continuation coverage during the
period in which he is receiving the coverage described in Section 3(c) hereof.
Such payments will be made no later than December 31 of the year following the
year in which the coverage contemplated in Section 3(c) hereof is provided;
provided, however that no such payment will be paid prior to the first payroll
date occurring six months following the Resignation Date.

 

(c)Except as otherwise provided for in this Section 4, Griffin shall be
exclusively liable for the payment of all taxes (other than, to the extent
applicable, the employer’s portion of Social Security and Medicare taxes) due as
a result of the consideration received pursuant to this Separation Agreement,
and Company will withhold such amounts for taxes as it reasonably determines are
required under law or regulation.

 

(d)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Separation Agreement constitute deferred
compensation for purposes of Section 409A of the Code (“Section 409A), (i) the
amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder during any one calendar year shall not affect the amount of
such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by Griffin
that may be reimbursed or paid under the terms of the Company’s (or an Energy
XXI Entity’s) medical plan, if such limit is imposed on all similarly situated
participants in such plan; (ii) all such expenses eligible for reimbursement
hereunder shall be paid to Griffin as soon as administratively practicable after
any documentation required for reimbursement for such expenses has been
submitted, but in any event by no later than December 31 of the calendar year
following the calendar year in which such expenses were incurred; and (iii)
Griffin’s right to receive any such reimbursements or in-kind benefits shall not
be subject to liquidation or exchange for any other benefit.

 

5. Mutual Non-Disparagement. Griffin and Energy XXI Entities shall refrain from
any criticisms or disparaging comments about each other, including relating to
Griffin’s employment or separation from service; provided, however, that this
obligation shall not apply to or restrict the communication of information by
any Energy XXI Entity or Griffin to any state or federal agency or testimony or
disclosure compelled or required by law or regulation or process of law. A
violation, or threatened violation, of this Section 5 may be temporarily
enjoined by a duly authorized court pending arbitration of such dispute pursuant
to Section 12 hereof. The rights afforded under this paragraph are in addition
to any and all rights and remedies otherwise afforded by applicable law.

 



Page 6 of 12

 

 

6. Notice of Termination. Griffin and Company stipulate that the October 20,
2014 letter delivered to the Board of Directors and Corporate Secretary of the
Company from Griffin’s counsel was sufficient notice of Griffin’s Resignation
for Good Reason effective October 22, 2014 under Sections 6(e) and 6(j) of the
Employment Agreement.

 

7. General Release, Waiver and Discharge of All Claims.

 

(a) In consideration of the benefits to be received by Griffin, the resolution
of disputed claims and Company’s promises under this Separation Agreement, as a
material inducement to Company to enter into this Separation Agreement and to
provide the payments, benefits, incentive compensation or payment in lieu
thereof and other rights and advantages to Griffin set forth in this Separation
Agreement and in the surviving portions of the Employment Agreement, Griffin, on
behalf of himself and his heirs, executors, administrators, assigns, and
successors, hereby releases and waives, and acquits and discharges Company, all
Energy XXI Entities, and each and all of their respective employees, officers,
directors, (collectively, including Company, the “Energy XXI Parties”), in both
their official and individual capacities, collectively and individually, with
respect to and from, any and all claims and any and all causes of action, of any
kind or character, whether now known or unknown, he may have against any of them
which exist as of the date Griffin executes this Separation Agreement,
including, but not limited to: (i) any claim for or related to salary, bonuses,
benefits, stock, stock options or units, time-based performance units,
performance based units, expense reimbursement, severance, or any other form of
compensation regardless of its nature, (ii) damages of any nature, (iii) costs
and attorneys’ fees except as provided in Section 15 of the Employment Agreement
if necessary hereafter to enforce this Separation Agreement or the surviving
portions of the Employment Agreement or the plans as provided in Section 3(e) of
this Separation Agreement, (iv) all claims or causes of action arising from his
employment or termination of employment, (v) any alleged discriminatory
employment practices, including but not limited to any and all claims and causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq. (“ADEA”), (vi) any and all claims and causes of action
arising under any other federal, state or local laws pertaining to employment or
equal employment opportunity, and (vii) any other act or omission occurring on
or before the date of Griffin’s execution of this Separation Agreement.
Provided, however, not released until timely paid or provided by the Company in
full are the rights, payments and benefits including the advantages described in
those surviving sections of the Employment Agreement (which the parties agree
are Sections, 6(a)(ii), the first two sentences of 6(d)(vi), 6(d)(vii), 6(g),
6(h), 6(k), 7(a), 7(b), 7(d), 7(e), 7(f), 12, 13, 14, 16, and 17) of the
Employment Agreement, or in the plans as provided in Section 3(e) of this
Separation Agreement. All such rights, payments and benefits including the
advantages described in those agreed surviving sections of the Employment
Agreement shall be automatically released and waived by Griffin without the
necessity of his signing any additional release or waiver when paid and provided
in full to Griffin by the Company. Griffin’s release, acquittal and discharge of
claims herein shall not relieve Company from any of its obligations under this
Separation Agreement including the surviving portions of the Employment
Agreement or the plans enumerated in Section 3(e) of the Separation Agreement.
Griffin and his dependents and beneficiaries, his estate and heirs do not
release and expressly preserve all of Griffin’s rights to indemnity,
contribution and a defense at the expense of the Company and Energy XXI
Entities, as the case may be, as provided in Section 13 of the Employment
Agreement, and that is provided to Griffin by the Company and Energy XXI
Entities under any by-laws, company agreements, other governing documents, any
other agreement or by the law of any state. Also expressly preserved by Griffin,
his dependents and beneficiaries, his estate and heirs are all rights under
directors and officers, fiduciary, errors and omissions and general and specific
liability insurance coverage provided by the Company and all sums previously
realized by Griffin from Company incentive compensation as well as his rights as
a shareholder and as an option holder. Also not released and specifically
preserved by Griffin and his estate and heirs and beneficiaries are his rights
as provided by the terms and conditions of such plans with respect to his
existing vested 401K plan, his vested Profit Sharing plan and his existing and
ongoing rights, if any, following the Resignation Date under the Executive Life
Insurance program. Further, in the event of Griffin’s death, his estate and
heirs shall have all rights and benefits provided under this Separation
Agreement and the surviving portions of the Employment Agreement and the plans
as provided in Section 3(e) of this Separation Agreement.

 



Page 7 of 12

 

 

(b) Griffin represents and warrants that he has not and will not bring or
assert, or accept any benefit from, any lawsuit, claim, complaint, charge,
demand for mediation or arbitration before any court or government agency with
respect to the matters released in this Separation Agreement, other than as
provided in Section 12 of this Separation Agreement. Griffin warrants that he
and his dependents and beneficiaries are the sole owners of all claims and
causes of action released in this Separation Agreement, and that no portion of
any existing or potential claim or cause of action has been sold, assigned,
pledged or hypothecated him to any third party. Griffin understands that this
Separation Agreement is not intended to waive or interfere with his right to
institute a proceeding with any government agency where such waiver would be
contrary to law. However, in connection with any such proceeding, Griffin waives
any right or entitlement to additional compensation or other individual relief
except to the extent, if any, such waiver is prohibited by law.

 

8. ADEA Rights. Griffin expressly acknowledges and agrees that by entering into
this Separation Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act. Griffin further
expressly acknowledges and agrees that:

 

(a)In return for this Separation Agreement, he will receive consideration beyond
that to which he was already entitled before entering into this Separation
Agreement;

 

(b)He has been advised and understands that he has at least 21 days to review
this Separation Agreement before accepting its terms;

 

(c)He has been consulting with and is hereby advised in writing by Company to
consult with an attorney before signing this Separation Agreement; and

 

(d)If he accepts this Separation Agreement, he will have seven days following
the date of his execution hereof to revoke his acceptance of this Separation
Agreement by delivering within said time period written notice of such
revocation to Company.

 



Page 8 of 12

 

 

9. No Admissions. The Energy XXI Entities and Griffin expressly understand and
agree that neither this Separation Agreement nor any statement contained herein,
nor any consideration provided hereunder, shall be construed as an admission by
the Company or any of the Energy XXI Entities or by Griffin of any actionable or
otherwise wrongful conduct of any nature whatsoever, all such admissions being
expressly denied. Neither this Separation Agreement nor any of its provisions
shall be construed to be, or shall be admissible in any proceeding as, evidence
of an admission by any of the Parties of any violation of policy or laws or
regulations. This Separation Agreement may be admitted into evidence, however,
in any proceeding to enforce its terms.

 

10. [Intentionally Omitted.]

 

11. Future Employment. Griffin does not possess any rights or claims to future
employment with Company after the Resignation Date, and agrees not to seek
employment with the Company or any Energy XXI Entity after such date.

 

12. Dispute Resolution. Any dispute shall be resolved by confidential discussion
in person between the parties who shall first attempt to resolve the dispute,
then if that fails by mediation and only if still unresolved it is the mutual
intention of the Parties to have any disputes concerning or relating to this
Separation Agreement or Griffin’s employment resolved by final and binding
arbitration rather than through the court system. Accordingly, the Parties agree
that any such dispute if not settled through mediation shall, as the sole and
exclusive remedy, be submitted to final and binding arbitration under the most
appropriately applicable rules of the AAA . Nothing in this paragraph, however,
shall preclude Company, at its option, from seeking immediate relief from a
court of competent jurisdiction to enjoin a violation of Griffin’s obligations
with respect to the protection of Company’s Confidential Information or the
prohibited solicitation of Company’s employees or clients under this Separation
Agreement and the related surviving prohibitions of the Employment Agreement.
Limitations shall be stayed and extended by agreement of the parties during the
discussion and mediation efforts to resolve any dispute. All Parties Hereby
Waive the Right to a Jury Trial After Having Consulted with Counsel.

 

13. Choice of Law. The rights and obligations of the Parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Texas, without regard to principles of conflicts of law, and federal
law of the United States as applicable. However, the Federal Arbitration Act
shall govern in all respects with regard to the resolution of disputes
hereunder.

 

14. Enforcement of Agreement. No waiver of any breach of any term or provision
of this Separation Agreement or the surviving portions of the Employment
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement or the surviving portions of the Employment
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach. If any provision of this Separation Agreement or the
surviving portions of the Employment Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Separation Agreement or the surviving portions of the Employment
Agreement which can be given effect without the invalid provisions or
applications, and to this end the provisions of this Separation Agreement and
the surviving portions of the Employment Agreement are declared to be severable.

 



Page 9 of 12

 

 

15. Binding Effect. This Separation Agreement and the surviving portions of the
Employment Agreement shall be binding upon and inure to the benefit of both
Griffin, his beneficiaries and dependents and Company and the Energy XXI
Entities, and any other person, association or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Company by any means whether direct or indirect, by purchase, merger,
consolidation or otherwise. Griffin understands and agrees that he is bound by
this Separation Agreement and that anyone who claims under him or succeeds to
his rights and obligations, such as his spouse, children, heirs or the executors
of his estate, is also bound and is entitled to the payments and benefits and
advantages of the Separation Agreement and the surviving portions of the
Employment Agreement in the event of his death before the payments, benefits and
advantages are paid or provided to Griffin.

 

16. Further Executions. The Parties agree to cooperate fully and to execute any
and all supplementary documents and to take all additional actions that may be
necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and the surviving portions of the Employment Agreement
and which are not inconsistent with its terms.

 

17. Complete Agreement. This instrument (including those surviving portions of
the Employment Agreement specifically incorporated by reference in this
Agreement) constitute the entire agreement and understanding concerning
Griffin’s separation from service and termination of employment, and the other
subject matters addressed herein between the Parties, and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof, including but
not limited to the Employment Agreement, the LTIP and the PBUs. No amendment to
or modification of this Separation Agreement or the surviving portions of the
Employment Agreement shall be effective unless reduced to writing and signed on
behalf of Company by a duly authorized officer and by Griffin.

 

18. Notice. For purposes of this Separation Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Griffin or Company, as
applicable, in person, by pre-paid courier or by registered or certified mail,
return receipt requested, postage pre-paid, addressed as follows:

 

If to Employer, to Energy XXI (Bermuda) Limited at 1021 Main Street, Suite 2626,
Houston, Texas 77002, to the attention of the General Counsel; or to such other
address of which Griffin has been duly notified.

 



Page 10 of 12

 

 

If to Griffin or his beneficiaries or dependents or estate or heirs, to David
West Griffin or His Personal Representative, 729 West Friar Tuck, Houston Texas
77024 , or to such other address of which Company has been duly notified.

 

 

 

 

[Intentionally Left Blank]

 



Page 11 of 12

 


IN WITNESS WHEREOF, Griffin and Company, on behalf of itself and the other
Energy XXI Entities, have duly executed this Separation Agreement in multiple
originals to be effective as of the Effective Date.

 







DAVID WEST GRIFFIN   ENERGY XXI (BERMUDA) LIMITED                              
/s/ West Griffin                             /s/ John D. Schiller,
Jr.                Date:   December 4, 2014   JOHN D. SCHILLER, JR.      
Chairman and CEO               Date:    12/5/14

 



Page 12 of 12

